         Case 1:19-cv-01410-ELH Document 155 Filed 11/02/20 Page 1 of 2
                           THE LAW OFFICES OF
                     JESSIE LYONS CRAWFORD, LLC
                                     2601 MARYLAND AVENUE
                                   BALTIMORE, MARYLAND 21218

                                         OFFICE: 410-662-1230
                                      FACSIMILE 410-662-1238


                                                                                JESSIE LYONS CRAWFORD, ESQ.
                                                                                *LICENSED IN MARYLAND




                                        November 2, 2020
VIA ELECTRONIC MAIL
Hon. Deborah L. Boardman, Magistrate Judge
United States District Court of Maryland
101 West Lombard Street
Chambers 3C
Baltimore, Maryland 21201

Re:    Samuel Green vs. AMF Bowling, Inc.
       Case No.: 1:19-CV-01410-ELH
       CONFERENCE REQUESTING

Dear Judge Boardman:

       Plaintiff is sending this writing to bring to the court’s attention its continued discovery
dispute, and conduct on behalf of the defense that interferes, impedes and frustrates the discovery
process.

        On August 19, 2020, in preparation of a telephonic conference with Your Honor, Plaintiff
prepared correspondence outlining the outstanding discovery deficiencies in the case. This was a
result of a prior telephonic conference where Your Honor Ordered the Defendant to produce a
table of contents of its Operational Manual. In this correspondence, Plaintiff requested certain
policies in the manual. See pages 3, 4, 9, and 10 of Exhibit 1. The Defendant did not object to
production of the polices referenced in the correspondence. On September 11, 2020, Defendant’s
submitted a Dropbox link, which, omitted all of the polices and procedures referenced in Exhibit
1. Plaintiff subsequently brought the same to Your Honor’s attention in his September 11, 2020,
status report. Exhibit 2.

       During the telephonic conference, Defense Counsel represented that she had produced all
documents in the letter, that their was an error in producing with the Dropbox and that she had
subsequently corrected the error and produced all the requested documents. Despite these
representations, at the deposition of the corporate designee, Plaintiff became aware that the
Document Retention policy was never produced. Undersigned counsel sent a follow up email
requesting the document. Defense Counsel responded that “it doesn’t exist”. Exhibit 3.

        This is in direct contrast of supplemental discovery provided by defense counsel. The table
of contents previously provided has several policies, procedures and protocols referenced and
indexed by the last date the policy was updated. Exhibit 4. Under the section “Legal”, there is a
policy called “Record Retention Policies and Procedures”, which, was also referenced in Plaintiff’s


                               “Begin with Believing You Will Succeed “
          Case 1:19-cv-01410-ELH Document 155 Filed 11/02/20 Page 2 of 2
THE LAW OFFICES OF
  JESSIE LYONS CRAWFORD,             LLC



 Hon. Deborah L. Boardman
 November 2, 2020
 Page 2

 correspondence. Defense Counsel now erroneously asserts that the “Policy does not exist”, when
 in fact it does. This is troubling to the undersigned, as it should also be to the Court.

        Plaintiff is requesting that the Court Order Defense Counsel to turn over the full policy,
 forthwith, and for such other and further relief as may be deemed just and proper. Thank you in
 advance for your time and consideration. I am:

                                             Very truly yours,

                                             THE LAW OFFICES OF
                                             JESSIE LYONS CRAWFORD, LLC


                                             ___________________________
                                             Jessie Lyons Crawford, Esq.
 cc:    Kim Parker, Esquire
        Brigitte J. Smith, Esquire
